UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6575


JAMES BAILEY,

                  Plaintiff – Appellant,

             v.

NURSE BROWN, a/k/a Wanda Brown, Alvin S. Glenn Detention
Center; DOCTOR BYRD, a/k/a Elin Berg, Head Physician Doctor,
Alvin S. Glenn Detention Center; LIEUTENANT JARVIS, Alvin S.
Glenn Detention Center; ALVIN S. GLENN DETENTION CENTER,
Director; HEALTH CARE PROVIDER, Alvin S. Glenn Detention
Center; HEAD MEDICAL DOCTOR, Alvin S. Glenn Detention
Center,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry F. Floyd, District Judge.
(8:08-cv-00244-HFF)


Submitted:    October 15, 2009              Decided:   October 19, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Bailey, Appellant Pro Se.        Sarah Thomas Clemmons,
Christopher Barton Major, G. Dewey Oxner, Jr., HAYNSWORTH,
SINKLER & BOYD, PA, Greenville, South Carolina; Daniel Plyer,
William Henry Davidson, II, DAVIDSON & LINDEMANN, PA, Columbia,
South Carolina; Amanda R. Maybank, Roy Pearce Maybank, MAYBANK
LAW FIRM, LLC, Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               James    Bailey    seeks     to    appeal       the    district       court’s

order    accepting          the   magistrate       judge’s       recommendation            and

dismissing his 42 U.S.C. § 1983 (2006) complaint against all but

one defendant, Nurse Brown, and ordering Bailey to show cause

for his failure to effect service upon Nurse Brown.                            This court

may   exercise      jurisdiction       only      over    final       orders,    28    U.S.C.

§ 1291 (2006), and certain interlocutory and collateral orders,

28    U.S.C.    § 1292       (2006);    Fed.     R.     Civ.    P.    54(b);     Cohen      v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).                              The order

Bailey    seeks        to   appeal     is   neither       a    final     order       nor    an

appealable interlocutory or collateral order.                           Accordingly, we

deny leave to proceed in forma pauperis and dismiss the appeal

for   lack     of   jurisdiction.           We    dispense       with    oral     argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                 DISMISSED




                                            3